IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 114 DB 2016 (No. 67 RST 2016)
                                            :
                                            :
MICHAEL GLENN OWEN                          : Attorney Registration No. 63991
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 8th day of September, 2016, the Report and Recommendation of

Disciplinary Board Member dated August 25, 2016, is approved and it is ORDERED

that Michael Glenn Owen, who has been on Inactive Status, has never been suspended

or disbarred, and has demonstrated that he has the moral qualifications, competency

and learning in law required for admission to practice in the Commonwealth, shall be

and is, hereby reinstated to active status as a member of the Bar of this

Commonwealth.       The expenses incurred by the Board in the investigation and

processing of this matter shall be paid by the Petitioner.